Name: 2006/692/EC: Commission Decision of 12 October 2006 amending, for the purposes of adapting to technical progress, the Annex to Directive 2002/95/EC of the European Parliament and of the Council as regards exemptions for applications of hexavalent chromium (notified under document number C(2006) 4791) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: electronics and electrical engineering;  communications;  European Union law;  marketing;  information technology and data processing;  iron, steel and other metal industries;  deterioration of the environment
 Date Published: 2006-10-14; 2007-06-05

 14.10.2006 EN Official Journal of the European Union L 283/50 COMMISSION DECISION of 12 October 2006 amending, for the purposes of adapting to technical progress, the Annex to Directive 2002/95/EC of the European Parliament and of the Council as regards exemptions for applications of hexavalent chromium (notified under document number C(2006) 4791) (Text with EEA relevance) (2006/692/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2002/95/EC of the European Parliament and of the Council of 27 January 2003 on the restriction of the use of certain hazardous substances in electrical and electronic equipment (1), and in particular Article 5(1)(b) thereof, Whereas: (1) Directive 2002/95/EC requires the Commission to evaluate certain hazardous substances prohibited pursuant to Article 4(1) of that Directive. (2) Certain materials and components containing hexavalent chromium should be exempted from the prohibition, since the use of this hazardous substance in those specific materials and components is still unavoidable, or because the negative environmental, health or consumer safety impacts caused by substitution are likely to outweigh the environmental, health or consumer safety benefits thereof. The exemption is granted on the basis of the results of a review process carried out by technical experts taking into account available evidence from studies, stakeholders and other scientific/technical sources. This review concluded that the elimination or substitution of the substance is still technically or scientifically impracticable until 1 July 2007. A similar exemption is provided in Directive 2000/53/EC on End of Life Vehicles. (3) Some exemptions from the prohibition for certain specific materials or components should be limited in their scope, in order to achieve a gradual phase-out of hazardous substances in electrical and electronic equipment, given that the use of those substances in such applications will become avoidable. (4) Pursuant to Article 5(1)(c) of Directive 2002/95/EC each exemption listed in the Annex must be subject to a review at least every four years or four years after an item is added to the list. (5) Directive 2002/95/EC should therefore be amended accordingly. (6) Pursuant to Article 5(2) of Directive 2002/95/EC, the Commission has consulted the relevant parties. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18 of Directive 2006/12/EC of the European Parliament and of the Council (2), HAS ADOPTED THIS DECISION: Article 1 In the Annex to Directive 2002/95/EC the following point 28 is added: 28. Hexavalent chromium in corrosion preventive coatings of unpainted metal sheetings and fasteners used for corrosion protection and Electromagnetic Interference Shielding in equipment falling under category three of Directive 2002/96/EC (IT and telecommunications equipment). Exemption granted until 1 July 2007. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 October 2006. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 37, 13.2.2003, p. 19. Directive as last amended by Commission Decision 2006/310/EC (OJ L 115, 28.4.2006, p. 38). (2) OJ L 114, 27.4.2006, p. 9.